DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 11-14, drawn to an electric power tool.
II. Claims 5-10, drawn to a second type of electric power tool.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and mode of operation, have a mutually exclusive scope, and are not obvious variants of each other  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The change in scope and invention would require the Examiner to perform different search types in different areas with different search terms.

During a telephone conversation with Tiffany Adigwe, on 6/3/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-4, 11-15. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation –
Claim 13 - “the vibration switching members are located inward of the main body housing and outward of the gear housing”;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 13, the limitation “the vibration switching members are located inward of the main body housing and outward of the gear housing” is not portrayed in the drawings in accordance with the claim language.  As a point of fact, based upon the figures, the vibration switching members lay inward of both housings,

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “a housing where the first vibration cam is located inward” renders the claim indefinite, as the lack of a reference point concerning the term “inward” leaves the Examiner with no clear means to determine the metes and bounds of the claim.  In the interest of compact prosecution, the Examiner will interpret this limitation to include a vibration cam that is within the housing. 

Regarding claim 1, the limitation “the second vibration cam being configured to be in friction with the first vibration cam” renders the claim indefinite, as the term “in friction” introduces a level of confusion that is not mitigated by the rest of the claim language.  In the interest of compact prosecution, the Examiner will interpret this limitation to mean “in contact”.  

Regarding claim 13, the limitation “the vibration switching members are located inward of the main body housing and outward of the gear housing” renders the claim indefinite, as this limitation is not supported by the drawings (it is in fact contradicted), and it becomes indecipherable to visualize this limitation without further guidance.  In the interest of compact prosecution, the Examiner will interpret this to include vibration switching members that re within both housings. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa, (US 2016/0211730).

Regarding claim 1, Niwa discloses: An electric power tool (Fig. 1, tool 1) comprising: 

a motor (Fig. 1, motor 9);

a spindle (Fig. 1, spindle 15)  rotatable by the motor; 

a first vibration cam (Fig. 4, first cam 47) fixed to the spindle ([0035], “The first cam 47 has a first cam gear on the rear surface and is fixedly secured to the spindle 15”); 

a housing (Fig. 4, main body housing 6) where the first vibration cam is located inward; 

a second vibration cam (Fig. 4, second cam 48) located inward of the housing, the second vibration cam being configured to be in friction with the first vibration cam ([0044], “the first cam 47 is engaged with the second cam 48”);

a vibration switching member (Fig. 4, vibration switching lever 53) that switches between a rotatable condition and an unrotatable condition of the second vibration cam with respect to the housing (Paragraphs [0043-0048] detail these limitations being met); and 

a plurality of biasing members that bias the vibration switching member ([0037], “The pair of the vibration switching levers 53 and 53 is biased forward by the coil springs 54 and 54 disposed backward of the vibration switching levers 53.”, further, figure 4, front and rear coil springs 36 and 36 ).

Regarding claim 2, Niwa further discloses: three or more of the biasing members (there are a minimum of at least four of springs 36, 36, 54 and 54) are disposed and circumferentially arranged (as seen in Fig. 4, springs 36 and 54 are arranged on the circumference of the center point).

Regarding claim 3, Niwa further discloses: a plurality of the vibration switching members are disposed and circumferentially arranged ([0037], “a pair of vibration switching levers 53 and 53 slidably at a point symmetry position.”).  

Regarding claim 4, Niwa further discloses: the second vibration cam (Fig. 4, second cam 48) has a claw (Fig. 4, engaging protrusion 49  ), and 
Fig. 4, vibration switching lever 53) includes a vibration switching claw (Fig. 4, inside protrusion 55) , and the vibration switching claw is hooked to the claw to block the rotation of the second vibration cam ([0038], “the vibration switching lever 53 moves forward to cause the inside protrusion 55 to engage with the engaging protrusion 49 of the second cam 48.”).  

Regarding claim 11, Niwa discloses: An electric power tool (Fig. 1, tool 1) comprising: 

a motor (Fig. 1, motor 9);

a spindle (Fig. 1, spindle 15)  rotatable by the motor; 

a first vibration cam (Fig. 4, first cam 47) fixed to the spindle ([0035], “The first cam 47 has a first cam gear on the rear surface and is fixedly secured to the spindle 15”); 

a housing (Fig. 4, main body housing 6) where the first vibration cam is located inward; 

a second vibration cam (Fig. 4, second cam 48) located inward of the housing, the second vibration cam being configured to be in friction with the first vibration cam ([0044], “the first cam 47 is engaged with the second cam 48”);

Fig. 4, vibration switching lever 53) that switches between a rotatable condition and an unrotatable condition of the second vibration cam with respect to the housing (Paragraphs [0043-0048] detail these limitations being met); and 

a plurality of the vibration switching members (Fig. 4, vibration switching lever 53) are circumferentially arranged (as can be seen in Figure 4, levers 53 are arranged around the circumference of the center point) and disposed to be movable back and forth (see Paragraphs [0043-0048]).  

Regarding claim 12, Niwa further discloses: the vibration switching members (Fig. 4, vibration switching lever 53) form a ring shape in combination.

Regarding claim 13, Niwa further discloses: the housing (Fig. 4, main body housing 6) includes a main body housing and a gear housing (Fig. 4, main body 2) located inward of the main body housing, and the vibration switching members are located inward of the main body housing and outward of the gear housing (please see 112A and 112B rejections above for interpretation and explanation of this rejection).

Regarding claim 14, Niwa further discloses: the vibration switching member Fig. 4, vibration switching lever 53) includes a vibration switching cam portion (Fig. 4, inside protrusion 55) for the vibration switching member to axially move ([0038], “the vibration switching lever 53 moves forward to cause the inside protrusion 55 to engage with the engaging protrusion 49 of the second cam 48.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art, Nagasaka, (US 2017/0157753) contains a device with nearly identical innards, to include vibration switching levers, as well as cam rings.  The Examiner would highly recommend the Applicant formulate their response to overcome both the current rejection as well as Nagasaka.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        

/DARIUSH SEIF/Primary Examiner, Art Unit 3731